SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

599
CAF 10-01710
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


IN THE MATTER OF CHEYENNE M.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;                                          ORDER

CHARLIE M., RESPONDENT-APPELLANT,
AND MELANIE M., RESPONDENT.


ALAN BIRNHOLZ, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR CHEYENNE
M.


     Appeal from an order of the Family Court, Erie County (Patricia
A. Maxwell, J.), entered July 15, 2010 in a proceeding pursuant to
Family Court Act article 10. The order granted petitioner’s motion
for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court